Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 1 of 56 PageID #: 1700




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

                                                      §
   ULTRAVISION TECHNOLOGIES, LLC,                     §
                                                      §
                       Plaintiff,                     §
   v.                                                 §       Case No. 2:19-cv-00291-JRG-RSP
                                                      §       LEAD CASE
   HOLOPHANE EUROPE LIMITED,                          §
   ACUITY BRANDS LIGHTING DE                          §
   MEXICO S DE RL DE CV, HOLOPHANE,                   §
   S.A. DE C.V. and ARIZONA (TIANJIN)                 §
   ELECTRONICS PRODUCTS TRADE CO.                     §
   LTD.,                                              §
                                                      §
                                                      §
   YAHAM OPTOELECTRONICS CO. LTD.,                    §       Case No. 2:19-cv-00398-JRG-RSP
                                                      §       MEMBER CASE
                                                      §
                                                      §
   SAMSUNG ELECTRONICS CO., LTD.,                     §       Case No. 2:20-cv-00053-JRG-RSP
                                                      §       MEMBER CASE
                      Defendants.                     §
                                                      §

                   CLAIM CONSTRUCTION MEMORANDUM AND ORDER

          On September 9, 2020, the Court held a hearing to determine the proper construction of

   the disputed claim terms within United States Patent Nos. 8,870,410 (“the ’410 Patent”); 8,870,413

   (“the ’413 Patent”); 9,734,738 (“the ’738 Patent”); 9,947,248 (“the ’248 Patent”); and 10,223,946

   (“the ’946 Patent”) (collectively, “the Asserted Patents”). Having reviewed the arguments made

   by the parties at the hearing and in their claim construction briefing, Dkt. Nos. 96, 98 & 99, having

   considered the intrinsic evidence, and having made subsidiary factual findings about the extrinsic

   evidence, the Court hereby issues this Claim Construction Memorandum and Order. See Phillips

   v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); see also Teva Pharm. USA, Inc.

   v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 2 of 56 PageID #: 1701




                                                  TABLE OF CONTENTS


   CLAIM CONSTRUCTION MEMORANDUM AND ORDER ..................................................... 1

   I.     BACKGROUND ................................................................................................................ 3

   II.    APPLICABLE LAW .......................................................................................................... 4

   III.   THE PARTIES’ STIPULATED TERMS ........................................................................... 8

   IV.    CONSTRUCTION OF DISPUTED TERMS ..................................................................... 9

                      A. “[each of the plurality of optical elements comprises] a first lens element
                      and a second lens element disposed over the first lens element” .......................... 9

                      B. Uniformity Terms ........................................................................................ 15

                      C. “substantially transparent” ........................................................................... 21

                      D. “substantially the entire display surface”..................................................... 25

                      E. “areas beyond [the] edges . . . receive substantially no illumination” ......... 30

                      F. Minimal/Minimum Illumination .................................................................. 34

                      G. “[optics panel is configured to be attached to] a heat sink comprising a
                      power supply enclosure disposed on the heat sink” ............................................ 37

                      H. Preambles ..................................................................................................... 41

                      I. “display surface” ........................................................................................... 45

                      J. Area Terms .................................................................................................... 48

                      K. “predetermined bounded area” .................................................................... 51

                      L. “desired uniformity ratio” ............................................................................ 53

   V.     CONCLUSION ................................................................................................................. 56




                                                            Page 2 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 3 of 56 PageID #: 1702




            I.      BACKGROUND

          Plaintiff Ultravision Technologies, LLC (“Plaintiff” or “Ultravision”) alleges that

   Defendants Holophane Europe Limited, Acuity Brands Lighting De Mexico S De RL De CV,

   Holophane S.A. De C.V., and Arizona (Tianjin) Electronics Products Trade Company, Ltd.

   (“Holophane”), Yaham Optoelectroincs Co., Ltd. (“Yaham”), and Samsung Electronics Co., Ltd.

   (“Samsung”) (collectively, “Defendants”) infringe the Asserted Patents. Shortly before the start of

   the September 9, 2020 hearing, the Court provided the parties with preliminary constructions with

   the aim of focusing the parties’ arguments and facilitating discussion.

          All of the Asserted Patents are based on the same specification. Plaintiff contends that the

   Asserted Patents describe an LED lighting apparatus with several advantages. Dkt. No. 96 at 7.1

   Plaintiff states that one advantage is the light from each LED is projected onto the entire surface

   of the desired target area. Id. at 8 (citing ’410 Patent at 5:4–9). According to Plaintiff, when a

   single LED fails, the overall illumination decreases ever so slightly, but the uniformity of that

   illumination remains unchanged. Id. (citing ’410 Patent at 5:19–21). Plaintiff further states that

   the optical elements are also designed so that the target area is evenly illuminated, and that the

   area outside the target area “would receive no illumination at all or at least a minimal amount of

   illumination from the LED 416.” Id. (quoting ’410 Patent at 5:9–14).

          The Abstract of the ’410 Patent states the following:

          An optics panel for use in a light emitting diode (LED) lighting is disclosed. A
          plurality of LEDs is disposed on a substrate and directed outward therefrom. A
          substantially transparent substrate is disposed over the plurality of LEDs and
          configured to direct light from each of the plurality of LEDs of the lighting
          assembly onto a surface having a predetermined bounded area. Light from each of
          the LEDs is directed by the transparent substrate across the entire area of the surface
          so that each LED illuminates substantially the entire surface with a substantially
          equal level of illumination per LED.

   1
     Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
   are to the page numbers assigned through ECF.


                                              Page 3 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 4 of 56 PageID #: 1703




          Claim 1 of the ’410 Patent is an illustrative claim and recites the following elements with

   the disputed terms bolded:

                      1. An optics panel for use in a light emitting diode (LED)
                            lighting assembly comprising:
                      a plurality of LEDs disposed on a substrate and directed outward
                            therefrom; and
                      a substantially transparent substrate comprising a plurality of
                            optical elements disposed over the plurality of LEDs and
                            configured to direct light from each of the plurality of LEDs
                            of the lighting assembly onto a display surface external to
                            the optics panel, the display surface having a
                            predetermined bounded area, wherein each of the
                            plurality of optical elements comprises a first lens
                            element and a second lens element disposed over the
                            first lens element, wherein the light from each of the LEDs
                            is directed through the first lens element and the second lens
                            element across the entire area of the display surface so
                            that each LED evenly illuminates substantially the entire
                            display surface with a substantially equal level of
                            illumination from each of the LEDs.

             II.     APPLICABLE LAW

                     A. Claim Construction

          This Court’s claim construction analysis is guided by the Federal Circuit’s decision in

   Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips, the Federal

   Circuit reiterated that “the claims of a patent define the invention to which the patentee is entitled

   the right to exclude.” Id. at 1312 (citations omitted). The starting point in construing such claims

   is their ordinary and customary meaning, which “is the meaning that the term would have to a

   person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective

   filing date of the patent application.” Id. at 1312–13 (citations omitted).

          However, Phillips made clear that “the person of ordinary skill in the art is deemed to read

   the claim term not only in the context of the particular claim in which the disputed term appears,

   but in the context of the entire patent, including the specification.” Id. at 1313. For this reason, the


                                                Page 4 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 5 of 56 PageID #: 1704




   specification is often “the single best guide to the meaning of a disputed term.” Id. at 1315 (citation

   omitted). However, it is the claims, not the specification, which set forth the limits of the patentee’s

   invention. Id. at 1312 (citations omitted). Thus, “it is improper to read limitations from a preferred

   embodiment described in the specification—even if it is the only embodiment—into the claims

   absent a clear indication in the intrinsic record that the patentee intended the claims to be so

   limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004) (citations

   omitted). Other asserted or unasserted claims can also aid in determining a claim’s meaning. See,

   e.g., Phillips, 415 F.3d at 1314 (explaining that use of “steel baffles” and “baffles” implied that

   “baffles” did not inherently refer to objects made of steel).

           The prosecution history also plays an important role in claim interpretation as intrinsic

   evidence of how the U.S. Patent and Trademark Office (“PTO”) and the inventor understood the

   patent. Id. at 1317 (citations omitted); see also Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d

   1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during prosecution, whether

   relied on by the examiner or not, are relevant to claim interpretation”); Aylus Networks, Inc. v.

   Apple Inc., 856 F.3d 1353, 1361 (Fed. Cir. 2017) (applying this principle in the context of inter

   partes review proceedings). However, “because the prosecution history represents an ongoing

   negotiation between the PTO and the applicant, rather than the final product of that negotiation, it

   often lacks the clarity of the specification and thus is less useful for claim construction purposes.”

   Phillips, 415 F.3d at 1317 (citing Athletic Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir.

   1996) (noting that ambiguous prosecution history may be “unhelpful as an interpretive resource”

   for claim construction)) (other citation omitted).

           Additionally, courts may rely on extrinsic evidence such as “expert and inventor testimony,

   dictionaries, and learned treatises.” Id. at 1317 (quoting Markman v. Westview Instruments, Inc.,




                                                Page 5 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 6 of 56 PageID #: 1705




   52 F.3d 967, 980 (Fed. Cir. 1995), aff’d, 517 U.S. 370 (1996)). As the Supreme Court explained,

   “In some cases, however, the district court will need to look beyond the patent’s intrinsic

   evidence and to consult extrinsic evidence in order to understand, for example, the background

   science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharm,

   574 U.S. 318, 331 (2015) (citation omitted). However, the Federal Circuit has emphasized that

   such extrinsic evidence is subordinate to intrinsic evidence. Phillips, 415 F.3d at 1317 (“[W]hile

   extrinsic evidence can shed useful light on the relevant art, we have explained that it is less

   significant than the intrinsic record in determining the legally operative meaning of claim

   language.”) (internal quotation marks omitted) (citations omitted).

                  B.      Departing from the Ordinary Meaning of a Claim Term

          There are “only two exceptions to [the] general rule” that claim terms are construed

   according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

   as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

   in the specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d

   1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362,

   1365 (Fed. Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

   (Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

   plain meaning in two instances: lexicography and disavowal.”). “The standards for finding

   lexicography and disavowal are exacting.” GE Lighting Sols., 750 F.3d at 1309.

          “To act as its own lexicographer, the patentee must ‘clearly set forth a definition of the

   disputed claim term,’ and ‘clearly express an intent to define the term.’” Id. (quoting Thorner, 669


   2
     Some cases have characterized other principles of claim construction as “exceptions” to the
   general rule, such as the statutory requirement that a means-plus-function term is construed to
   cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
   Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                              Page 6 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 7 of 56 PageID #: 1706




   F.3d at 1365); see also Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1249 (Fed.

   Cir. 1998) (citations omitted). The patentee’s lexicography must appear “with reasonable clarity,

   deliberateness, and precision.” Renishaw, 158 F.3d at 1249 (citations omitted).

          To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

   specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

   Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009) (citations omitted); see also

   Thorner, 669 F.3d at 1366 (“The patentee may demonstrate intent to deviate from the ordinary and

   accustomed meaning of a claim term by including in the specification expressions of manifest

   exclusion or restriction, representing a clear disavowal of claim scope.” (citations omitted))

   “Where an applicant’s statements are amenable to multiple reasonable interpretations, they cannot

   be deemed clear and unmistakable.” 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315,

   1326 (Fed. Cir. 2013) (citations omitted); see also Avid Tech., Inc. v. Harmonic, Inc., 812 F.3d

   1040, 1045 (Fed. Cir. 2016) (“When the prosecution history is used solely to support a conclusion

   of patentee disclaimer, the standard for justifying the conclusion is a high one.”).

          Although a statement of lexicography or disavowal must be exacting and clear, it need not

   be “explicit.” See Trs. of Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359,

   1364 (Fed. Cir. 2016) (“[A] patent applicant need not expressly state ‘my invention does not

   include X’ to indicate his exclusion of X from the scope of his patent” (quoting Astrazeneca AB v.

   Mut. Pharm. Co., 384 F.3d 1333, 1340 (Fed. Cir. 2004) (citations omitted)). Lexicography or

   disavowal can be implied where, e.g., the patentee makes clear statements characterizing the scope

   and purpose of the invention. See On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331,

   1340 (Fed. Cir. 2006) (“[W]hen the scope of the invention is clearly stated in the specification,

   and is described as the advantage and distinction of the invention, it is not necessary to disavow




                                               Page 7 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 8 of 56 PageID #: 1707




   explicitly a different scope.” (citation omitted)). Nonetheless, the plain meaning governs “[a]bsent

   implied or explicit lexicography or disavowal . . . .” Trs. of Columbia Univ., 811 F.3d at 1364 n.2.

                     C. Definiteness Under 35 U.S.C. § 112(b)

           Patent claims must particularly point out and distinctly claim the subject matter regarded

   as the invention. 35 U.S.C. § 112(b). A claim, when viewed in light of the intrinsic evidence, must

   “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

   Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112(b)

   and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

   the perspective of one of ordinary skill in the art as of the time the application for the patent was

   filed. Id. at 908 (citations omitted). As it is a challenge to the validity of a patent, the failure of any

   claim in suit to comply with § 112 must be shown by clear and convincing evidence. Id. at 912

   n.10. “[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus, Inc. v.

   Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

           When a term of degree is used in a claim, “the court must determine whether the patent

   provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

   F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted) (citation omitted). Likewise, when a

   subjective term is used in a claim, “a court must determine whether the patent’s specification

   supplies some standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree

   Software, Inc., 417 F.3d 1342, 1351 (Fed. Cir. 2005); accord Interval Licensing LLC v. AOL, Inc.,

   766 F.3d 1364, 1370–71 (Fed. Cir. 2014) (citing Datamize, 417 F.3d at 1351).

             III.    THE PARTIES’ STIPULATED TERMS

           The parties agreed to the constructions of the following terms/phrases in their August 18,

   2020 P.R. 4-5(d) Joint Claim Construction Chart.




                                                 Page 8 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 9 of 56 PageID #: 1708




    Claim Term/Phrase                             Agreed Construction
    “acrylic material”                            “material containing primarily acrylates”

        •    ’410 Patent Claims 15, 21
        •    ’413 Patent Claims 4, 10, 12

    “acrylic material substrate”                  “substrate containing primarily acrylates”

        •    ’410 Patent Claims 15, 21

   Dkt. No. 100-1 at 1. In view of the parties’ agreement on the proper construction of the identified

   terms, the Court hereby ADOPTS the parties’ agreed constructions.

              IV.     CONSTRUCTION OF DISPUTED TERMS

            The parties dispute the meaning of nineteen terms/phrases in this case. The Court

   previously conducted a claim construction hearing and preliminarily construed several of the terms

   disputed here in Ultravision Techs., LLC v. Lamar Advert. Co., et al., Case No. 2:16-cv-374 (the

   “Lamar Case”). The parties reached a settlement in that case shortly after the claim construction

   hearing and before the Court issued a final claim construction order.

                    A. “[each of the plurality of optical elements comprises] a first lens element
                       and a second lens element disposed over the first lens element”

              Disputed Term                Plaintiff’s Proposal               Defendants’ Proposal
    “[each of the plurality of optical plain and ordinary meaning          “[each of the plurality of
    elements comprises] a first lens                                       optical elements
    element and a second lens element                                      comprises] a lens with two
    disposed over the first lens element”                                  optical surfaces placed or
                                                                           arranged on another lens
       •     ’410 Patent Claims 1, 16, 22                                  with two optical surfaces”
       •     ’413 Patent Claims 3, 7, 13


                         1. The Parties’ Positions

            The parties dispute whether the “first lens element” and the “second lens element” must be

   “distinct lens structures,” which would require the “optical element” to be an assembly of distinct

   lens elements. Plaintiff contends Defendants’ construction is nonsensical and likely indefinite.



                                              Page 9 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 10 of 56 PageID #: 1709




   Dkt. No. 96 at 16. Plaintiff argues that Defendants’ construction appears to require two lenses,

   each with two optical surfaces that are placed atop one another. Id. Plaintiff further argues that the

   term “optical element” and the corresponding claim language are words that the jury can easily

   understand without further construction. Id. Plaintiff also contends that the specification illustrates

   several preferred embodiments of optical elements that do not support Defendants’ proposal. Id.

   at 15–17) (citing ’410 Patent at 5:1–3, 5:29–31, 5:43–46, Figs. 5C, 5D).

          Defendants respond that a “lens element” is a distinct lens structure and that an optical

   element has two such lens structures, i.e., “[each of the plurality of optical elements comprises] a

   lens with two optical surfaces placed or arranged on another lens with two optical surfaces.” Dkt.

   No. 98 at 8. Defendants argue that Figures 8A-J indicates that “lens element” refers to a single

   lens with two optical surfaces and an “optical element” refers to multiple lens elements, with one

   lens element disposed over another. Id. (citing ’410 Patent at 8:6–13, Figs. 8D–8G). Defendants

   contend that these figures illustrate that the lens elements are discrete lenses. Id. at 9. Defendants

   further contend that Plaintiff ignores the embodiment illustrated in Figs. 8A–J and focuses on the

   embodiment of Figures. 5A–D. Id. Defendants argue the patent never uses the term “lens element”

   to describe any component of these figures. Id. (citing ’410 Patent at 4:64–65). Defendants further

   argue that the specification describes these as “surfaces,” not “lens elements.” Id. at 10 (citing ’410

   Patent at 5:43–48, 8:16–14). Finally, Defendants contend that their construction is also consistent

   with the plain meaning. Id. (citing Dkt. No. 98-5 at 2; Dkt. No. 98-6 at 4).

          Plaintiff replies that Figure 5D shows the detail of the lens structure 522, which includes

   “an interior surface 524 and an exterior surface 526 that shapes and directs the light in the correct

   pattern.” Dkt. No. 99 at 4 (citing ’410 Patent at 5:43–46). Plaintiff argues that Defendants

   improperly limit the claims to the embodiments shown in Figures 8A–J. Id. at 5. Plaintiff contends




                                               Page 10 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 11 of 56 PageID #: 1710




   that Defendants’ proposal would read the word “element” out of the claims and should therefore

   be rejected. Id.

                        2. Analysis

           The phrase “[each of the plurality of optical elements comprises] a first lens element and a

   second lens element disposed over the first lens element” appears in asserted Claims 1, 16, and 22

   of the ’410 Patent; and Claims 3, 7, and 13 of the ’413 Patent. The Court finds that the phrase is

   used consistently in the claims and is intended to have the same general meaning in each claim.

   The Court further finds that the phrase should be given its plain and ordinary meaning, with the

   understanding that the Court rejects both sides’ proposals as discussed further below.

           Plaintiff contends that a “surface” of a lens is the recited “lens element.” Specifically,

   Plaintiff points to Figure 5D and argues that it shows the detail of the lens structure 522, which

   includes “an interior surface 524 and an exterior surface 526 that shapes and directs the light in

   the correct pattern.” Dkt. No. 99 at 4.




   ’410 Patent at Figs. 5A, 5C, 5D (highlighting added). The problem with Plaintiff’s argument is


                                             Page 11 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 12 of 56 PageID #: 1711




   that the Asserted Patents use the disputed term “lens element” only in connection with the

   embodiment of Figures 8A-J. These figures illustrate and identify different geometric shapes (820,

   822, 824, 826), not the surfaces, as the “lens elements.”




   Id. at Figs. 8D, 8E, 8F, 8G. Regarding these figures, the specification states the following:

          As shown in FIGS. 8D-8H, a single optical element 806 may include multiple lens
          elements designed to distribute the illumination provided by a single LED 804
          across a surface such as the surface 102 of FIG. 1. A first lens element 820 may be
          positioned proximate to the LED 804, and additional lens elements 822, 824, and
          826 may be positioned above the lens element 820. Multiple optical elements 806
          may be combined and formed as a single optics panel 604 that is configured to
          operate with the LED assembly 800.

   Id. at 8:6–15. In contrast to this description, the specification states that Figures 5A–D depict a

   “lens panel 500” that “may include multiple optical elements 514.” Id. at 4:64–65. The

   specification does not use the term “lens element” to describe any component of these figures.

   Instead, the specification describes items 526 and 524 as “surfaces,” not “lens elements.” Id. at

   5:43–48. Thus, the Court rejects Plaintiff’s argument that a “surface” is a “lens element,” because

   it is inconsistent with the intrinsic evidence and would read “lens element” out of the claims.

          The Court also rejects Defendants’ construction because it requires the “first lens element”

   and the “second lens element” to be “distinct lens structures.” This would require the “optical

   element” to be an assembly of these distinct lens elements. Contrary to Defendants’ contention,

   the specification does not describe optical element 804 as an assembly of distinct structures.

   Instead, the specification describes the optical element as comprised of multiple lens elements, not


                                             Page 12 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 13 of 56 PageID #: 1712




   multiple lenses. Id. at 8:6–7 (“[A] single optical element 806 may include multiple lens elements”).

   Stating that a single optical element may include “multiple lens elements” is not a requirement for

   an assembly of distinct structures, as Defendants’ construction would require. Indeed, the purpose

   of the multiple lens elements is “to distribute the illumination provided by a single LED 804 across

   a surface such as the surface 102 of FIG. 1.” Id. at 8:7–9. This may include embodiments where

   “substantially all illumination from a lighting assembly 110 [is directed] evenly across the surface

   102 while some illumination is not evenly distributed.” Id. at 6:31–34.

          To be sure, there is no discussion of a method of assembly or indication that the optical

   element must be an assembly of distinct structures. Figure 8D illustrates optical element 806 as a

   single piece by including hatching throughout the entire cross-section. Id. at 8:6–9 (“As shown in

   FIGS. 8D-8H, a single optical element 806 may include multiple lens elements designed to

   distribute the illumination provided by a single LED 804 across a surface such as the surface 102

   of FIG.1.”).




   ’410 Patent at Fig. 8D, 8E (highlighting added). Thus, a person of ordinary skill in the art would

   understand that Figures 8D–8H illustrate a unitary optical element, and not an assembly of distinct

   elements. That said, there is nothing that prevents the optical element from being an assembly of

   distinct lens elements, as Defendants propose. However, the intrinsic evidence does not require it,

   and it would be improper to read this requirement into the claims.



                                             Page 13 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 14 of 56 PageID #: 1713




          Defendants also argue that one piece of extrinsic evidence states that the “name ‘element’

   always refers to a single piece of glass having polished surfaces, and a complete lens thus contains

   one or more elements.” Dkt. No. 98-5 at 4. The Court first notes that the generic term “element”

   is not the same term as the recited “lens element” or “optical element.” Thus, this extrinsic

   evidence may be interpreted to mean that the “optical element” is a “single piece of glass having

   polished surfaces” made up of multiple internal lens elements, which would contradict

   Defendants’ position. Moreover, the plain language of the claim requires the “optical element” to

   have a “first lens element” and a “second lens element” (i.e., one or more elements). Therefore,

   the second portion of this statement is unhelpful. Most importantly, this extrinsic evidence

   explicitly acknowledges that the usage of the terms “elements,” “lens,” “system,” and

   “component” are “not standardized and the reader must judge what is meant when these terms

   appear in a book or article.” Id.

          Having resolved the parties’ dispute, the Court finds no further construction is necessary.

   See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim

   construction is a matter of resolution of disputed meanings and technical scope, to clarify and

   when necessary to explain what the patentee covered by the claims, for use in the determination

   of infringement. It is not an obligatory exercise in redundancy.”); see also O2 Micro Int’l Ltd. v.

   Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and

   should not be) required to construe every limitation present in a patent’s asserted claims.”).

                        3. Court’s Construction

          For the reasons set forth above, the phrase “[each of the plurality of optical elements

   comprises] a first lens element and a second lens element disposed over the first lens element” is

   given its plain and ordinary meaning.




                                              Page 14 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 15 of 56 PageID #: 1714




                  B. Uniformity Terms

               Disputed Term                     Plaintiff’s Proposal          Defendants’ Proposal
    “substantially equal level of          “does not create noticeable        Indefinite
    illumination”                          unevenness, such as hot spots
                                           and dead spots”
       •    ’410 Patent Claims 1, 15, 21

    “is substantially uniform”             “does not create noticeable        Indefinite
                                           unevenness, such as hot spots
       •    ’410 Patent Claim 10           and dead spots”

    “remains substantially unchanged”      “does not create noticeable        Indefinite
                                           unevenness, such as hot spots
       •    ’410 Patent Claim 3            and dead spots”

    “remains substantially the same”       “does not create noticeable        Indefinite
                                           unevenness, such as hot spots
       •    ’738 Patent Claims 19, 20      and dead spots”
       •    ’946 Patent Claim 12


                        1. The Parties’ Positions

           The parties dispute whether the Uniformity Terms are indefinite. Defendants argue that

   these terms are indefinite based on their use of the term “substantially,” and the contradicting

   descriptions of uniform/even illumination in the specification. Dkt. No. 98 at 10. Defendants

   contend that the patentees use two conflicting descriptions to explain uniform or even illumination.

   Id. at 11 (citing ’410 Patent at 2:55–61, 5:14–16). Defendants argue that the disclosed “3:1

   uniformity” would not alleviate the presence of hot spots or dead spots. Id. (citing Dkt. No. 96-10

   at ¶¶ 59-62). Defendants also contend that the 3:1 ratio can be achieved with the presence of a

   single absurdly bright, but small hot spot because the ratio compares the minimum to an “average,”

   as opposed to a maximum. Id. at 11–12.

           Defendants further argue that industry publications further confirm Dr. Josefowicz’s

   opinions. Id. at 12 (citing Dkt. No. 96-10 at ¶ 63; Dkt. No. 98-7 at 3). According to Defendants, it

   was understood in the field that limiting the maximum brightness to just two times the minimum



                                             Page 15 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 16 of 56 PageID #: 1715




   brightness is the “starting point” to prevent hot spots. Id. (citing Dkt. No. 96-9 at ¶ 81). Defendants

   argue that the Lighting Handbook, relied upon by Dr. Coleman, proposes using an illuminance

   ratio of 3:1 to highlight features in the foreground and draw the viewer’s attention away from the

   darker background. Id. (citing Dkt. No. 96-10 at ¶ 62; Dkt. No. 98-10 at 7). According to

   Defendants, a person of ordinary skill in the art could not reconcile the patents’ disclosures, which

   Defendants argue both preclude but inherently allow hot spots on a “uniformly” illuminated

   surface. Id. at 13 (citing ’410 Patent at 2:49–64, 5:14–16; Dkt. No. 96-10 at ¶ 54).

          Defendants further contend that the patentees’ addition of the term “substantially” to

   qualify the amount of illumination exacerbates the problem because the specification does not

   provide any guidance for understanding the degree to which the light intensity across the entire

   display surface may depart from “uniform” and still be “substantially uniform.” Id. Defendants

   argue that the ’410 Patent provides no “guidance for understanding the degree” of uniformity

   because it cannot reconcile the contradiction. Id. at 14. According to Defendants, the additional

   term of degree only adds to the failure to inform a person of ordinary skill in the art of the

   invention’s scope. Id.

          Plaintiff argues that the disputed terms must be considered in the context of the overall

   claim as a whole and not in a vacuum. Dkt. No. 96 at 20. Plaintiff contends that the context of the

   claim as a whole provides reasonable certainty to one of ordinary skill in the art about the scope

   of the invention because it describes in detail the structure used to reach the desired objective of

   “substantially uniform” light intensity across a display surface of a billboard. Id. at 20-21 (citing

   ’410 Patent at 9:5–17, 10:60–61). Plaintiff further contends that the specification explains how a

   person of ordinary skill in the art recognizes when the illumination is not uniform. Id. (citing ’410

   Patent at 2:49–55, 2:55–61, 5:33–35). Plaintiff also argues that the specification explains how the




                                               Page 16 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 17 of 56 PageID #: 1716




   LED light assembly uniformly illuminates a billboard to avoid these hot spots and dead spots. Id.

   at 21-22 (citing ’410 Patent at 1:27–29, 6:21–23, 5:37–38, Figs. 5A–5D and 8D–8J).

          Finally, Plaintiff argues that extrinsic evidence also supports its position that this term is

   not indefinite. Id. at 23 (citing Dkt. No. 96-17 at 7). Plaintiff contends that the extrinsic evidence

   shows that there are commonly understood criteria in the art for determining the uniformity of the

   light intensity for LED lighting in the context of noticeable unevenness, such as hot spots or dead

   spots on the surface that is being illuminated. Id. (citing Dkt. No. 96-9 at ¶ 53).

          Regarding Defendants’ argument, Plaintiff contends that the specification does not contain

   a conflict. Dkt. No. 99 at 5. Plaintiff argues that the patents teach the person of ordinary skill that

   the terms are not defined in the context of a formula or ratio. Id. According to Plaintiff, the 3:1

   ratio relied upon by Defendants is not the “definition” of even illumination, as it appears in

   dependent claims as an additional limitation related to the uniformity ratio. Id. (citing ’410 Patent

   at Claims 5, 14, 21). Plaintiff argues that a 3:1 ratio of average illumination to minimum

   illumination is one example of a measurement that would fall within that understanding. Id. at 5–

   6. Plaintiff contends that Defendants’ lexicography argument should be rejected. Id. at 6.

                        2. Analysis

          The phrase “substantially equal level of illumination” appears in Asserted Claims 1, 15,

   and 21 of the ’410 Patent. The Court finds that the phrase is used consistently in the claims and is

   intended to have the same general meaning in each claim. The phrase “remains substantially the

   same” appears in Asserted Claims 19 and 20 of the ’738 Patent; and Claim 12 of the ’946 Patent.

   The phrase “is substantially uniform” appears in Asserted Claim 10 of the ’410 Patent. The phrase

   “remains substantially unchanged” appears in Asserted Claim 3 of the ’248 Patent. The Court finds

   that this group of phrases is used consistently in the claims and is intended to have the same general




                                               Page 17 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 18 of 56 PageID #: 1717




   meaning in each claim.

           “[A] patentee need not define his invention with mathematical precision in order to comply

   with the definiteness requirement.” Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374, 1384

   (Fed. Cir. 2005) (citation omitted). Here, the disputed terms are terms of degree. “Claim language

   employing terms of degree has long been found definite where it provided enough certainty to one

   of skill in the art when read in the context of the invention.” Interval Licensing, 766 F.3d at 1370

   (citing Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 65–66 (1923)). The 3:1 ratio

   relied upon by Defendants is not the “definition” of even illumination. Indeed, it appears in

   dependent claims as an additional limitation related to the uniformity ratio. ’410 Patent at Claim

   5 (“wherein the uniformity ratio is 3:1”), see also id. at Claims 14 and 21.

           Like the disputed term “visually negligible” in Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844

   F.3d 1370, 1378 (Fed. Cir. 2017), the Uniformity Terms involve what can be seen by the normal

   human eye. This provides an objective baseline through which to interpret the claims. It does not

   turn on a person’s taste or opinion, and is not purely subjective. Id. Indeed, the specification

   discloses how a person of ordinary skill in the art recognizes when the illumination is not uniform.

   The specification states that prior art lighting technology made it difficult to direct light uniformly.

   ’410 Patent at 2:49–55. The specification explains that this uneven illumination creates “hot spots”

   (i.e., bright spots) that are undesirable:

           One problem with uneven illumination is that certain parts of the surface 102 may
           be more brightly illuminated than other parts. This creates “hot spots” that may
           be undesirable. Attempting to evenly illuminate the surface 102 may cause light
           to be directed past the edges 112, 114, 116, and 118 as attempts are made to balance
           out hot spots in particular areas.

   Id. at 2:55–61 (emphasis added). The specification further contrasts these “hot spots” with “dead

   spots” (i.e., dark spots) on the billboard surface: “[t]he minimum distance is designed such that

   overlapping light from adjacent LEDs does not create interference patterns and result in dead spots


                                                Page 18 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 19 of 56 PageID #: 1718




   on the surface.” Id. at 5:33–35.

          The specification discloses how the LED light assembly uniformly illuminates a billboard

   to avoid these hot spots and dead spots. The specification describes directing the illumination to

   “minimiz[e] any noticeable unevenness in the overall illumination, even if one of the remaining

   LEDs 416 malfunctions” to realize the benefit of overlapping and redundant coverage on the

   billboard. Id. at 6:21–23. The specification further describes and illustrates embodiments of optical

   elements that are designed to create the “substantially uniform” light intensity on the billboard

   surface. See, e.g., id. at 5:37–38 (“the lens structure is designed to ‘direct’ the light from an edge

   of the surface to cover the entire surface”), Figs. 5A–5D and 8D–8J.

          The specification also explains that light from the LEDs is directed by these optical

   elements “so that each LED illuminates substantially the entire surface with a substantially equal

   level of illumination per LED,” and “minimiz[es] any noticeable unevenness in the overall

   illumination” Id. at 1:27–29, 6:21–23. Taken together, these portions of the specification inform a

   person of ordinary skill in the art about the scope of the invention with reasonable certainty.

   Therefore, the claims including these terms are not indefinite because when “viewed in light of

   the specification and prosecution history, [the claims] inform those skilled in the art about the

   scope of the invention with reasonable certainty.” Nautilus, 572 U.S. at 910.

          Defendants further argue that the patentees’ addition of the term “substantially” to qualify

   the amount of illumination “exacerbates the problem because the specification does not provide

   any guidance for understanding the degree to which the light intensity across the entire display

   surface may depart from ‘uniform’ and still be ‘substantially uniform.’” Dkt. No. 98 at 13. The

   Court disagrees since the meaning of “substantially uniform” is reasonably certain in context of

   the Asserted Patents. As discussed above, terms of degree are not indefinite if the patent provides




                                              Page 19 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 20 of 56 PageID #: 1719




   some objective standard for measuring the degree. Here, “substantially” is a term of degree, and

   the Asserted Patents provide a standard for measuring that degree. For example, the specification

   explains that “substantially uniform” involves what can be seen by the normal human eye by

   “minimizing any noticeable unevenness in the overall illumination” ’410 Patent at 6:21–23.

           In an attempt to distinguish Max Blu Techs., LLC v. Cinedigm Corp., 2016 U.S. Dist.

   LEXIS 89790, *78–81 (E.D. Tex. July 12, 2016), Defendants argue that the specification includes

   a contradictory description. Dkt. No. 98 at 14. In Max Blu Techs., the defendant argued “that the

   word ‘substantially’ [in the claim term “substantially flat and coplanar”] render[ed] the term

   indefinite as ‘substantially’ is a term of degree and the Asserted Patents do not provide any

   guidance for measuring that degree.” Id., at *76. This Court disagreed, holding that “the patents

   provide[d] sufficient guidance for understanding the degree of flatness and coplanarity in that they

   describe the technological purpose for having flat and coplanar land tops—for use in flying head

   applications.” Id., at *80.

           This type and level of guidance is provided in the ’410 Patent for the Uniformity Terms.

   The specification explains that the purpose of having light uniformity is to prevent “hot spots”

   (i.e., bright spots) that cause limited visibility and legibility of the advertising content, and

   “minimiz[es] any noticeable unevenness in the overall illumination” ’410 Patent at 2:49–61, 6:21–

   23. As discussed, the purported contradictory description of the 3:1 ratio relied upon by

   Defendants is not the “definition” of even illumination.

                        3. Court’s Construction

          For the reasons set forth above, the Court finds that the term(s):

   •   “substantially equal level of illumination” means “level of illumination that does not create

       noticeable unevenness in the overall illumination, such as hot spots or dead spots”;




                                             Page 20 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 21 of 56 PageID #: 1720




   •   “is substantially uniform,” “remains substantially unchanged,” and “remains substantially the

       same” mean “does not create noticeable unevenness in the overall illumination, such as hot

       spots or dead spots.”

                   C. “substantially transparent”

              Disputed Term                        Plaintiff’s Proposal         Defendants’ Proposal
    “substantially transparent”              plain and ordinary meaning       Indefinite
                                             or, in the alternative
        •    ’410 Patent Claims 1, 13
        •    ’413 Patent Claims 5, 11, 18 “clear”


                         1. The Parties’ Positions

            The parties dispute whether the term “substantially transparent” is indefinite. Defendants

   argue that the transparency of a substrate is a critical design element of optical lenses used in LED

   lighting products to direct LED radiation. Dkt. No. 98 at 14 (citing Dkt. No. 96-10 at ¶¶ 28, 31).

   Defendants contend that a person of ordinary skill in the art has a multitude of techniques to

   determine the level of transparency of a lens substrate. Id. (citing Dkt. No. 96-10 at ¶ 31).

   According to Defendants, there is no industry standard for determining what it means to be

   “substantially transparent,” and the specification does not provide any guidance to determine how

   transparent is substantially transparent. Id. (citing Dkt. No. 96-10 at ¶ 32, ’410 Patent at Abstract,

   1:21–25, 5:26–29). Defendants argue that a person of ordinary skill in the art using a substrate

   material that deviates from a transparent substrate by passing 95% of the light would not know

   whether it qualifies as “substantially transparent.” Id. at 15.

            Defendants further argue that neither Plaintiff nor its expert are able to articulate a meaning

   of “substantially transparent” that is anything different than the meaning of “transparent.” Id.

   (citing Dkt. No. 96-10 at ¶ 33; Dkt. No. 96-9 at ¶¶ 34, 36, 37). Defendants contend that words used

   to define “transparent” itself cannot define “substantially” in the context of “substantially



                                                Page 21 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 22 of 56 PageID #: 1721




   transparent.” Id. at 16. Defendants argue that Plaintiff’s attempt to read “substantially” out of the

   claim to save it from indefiniteness should be rejected. Id. Defendants also argue that there are

   varying levels of transparency such that qualifying it with “substantially” without providing

   guidance on how opaque the substrate can be renders the term indefinite. Id. (citing Dkt. No. 96-

   10 at ¶ 29). Defendants contend that the claims are indefinite because it is not possible to articulate

   a construction that provides meaning to all the terms. Id. at 17.

          Plaintiff argues that the specification describes the substrate on which the lenses are formed

   as either “transparent” or “substantially transparent.” Dkt. No. 96 at 11 (citing ’410 Patent at

   Abstract, 1:21–28, 5:26–29). Plaintiff contends that a person of ordinary skill in the art would have

   understood that the phrase “substantially transparent” as used in the claims refers to the substrate

   that forms the optical elements being transparent or clear as opposed to diffusing or light scattering.

   Id. (citing Dkt. No. 96-9 at ¶ 34).

          Plaintiff further contends that it is extraordinarily difficult to create an optical element with

   a complete absence of imperfections, and thus, a lens with 100% transparency is effectively not

   possible. Id. at 11–12 (citing Dkt. No. 96-9 at ¶ 35). According to Plaintiff, there would need to

   be some sort of mechanism to attach the substrate to the rest of the luminaire, such as a glue or

   screws, which are not transparent. Id. at 12 (citing Dkt. No. 96-9 at ¶ 35). Plaintiff further contends

   that the process of injection molding the substrate may leave small surface artifacts, which may

   not be transparent. Id. (citing Dkt. No. 96-9 at ¶ 35). Plaintiff argues that “substantially” is used in

   the claim to reflect the realities of manufacturing and designing the claimed substrate. Id. at 14.

          Plaintiff further argues that its proposal is consistent with the extrinsic evidence. Id. at 12

   (citing Dkt. No. 96-12; Dkt. No. 96-13; Dkt. No. 96-9 at ¶¶ 37–38). Plaintiff also contends that its

   alternative proposal “clear” is also supported by the evidence. Id. at 13 (citing Dkt. No. 96-9 at ¶




                                               Page 22 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 23 of 56 PageID #: 1722




   38; Dkt. No. 96-13). According to Plaintiff, a failure to provide a precise percentage of light

   transmission does not render the claim indefinite. Id. at 14. Plaintiff further argues that Defendants’

   expert, Dr. Josefowicz, admitted that a person of ordinary skill in the art would understand that

   optics have a particular transparency, and that the materials used to create lenses have some surface

   roughness which can scatter light, as well as voids and defects in the material that can cause some

   scattering. Id. (citing Dkt. No. 96-14 at 73:25–74:9, 76:24–77:22). Plaintiff also argues that Dr.

   Josefowicz admitted that no material is 100% transparent. Id. at 15 (citing Dkt No. 96-14 at

   118:13–15). According to Plaintiff, the use of the term “substantially” recognizes the engineering

   realities that there is no such thing as perfect transparency. Dkt. No. 99 at 7.

                        2. Analysis

          The term “substantially transparent” appears in Asserted Claims 1 and 13 of the ’410

   Patent; and Claims 5, 11, and 18 of the ’413 Patent. The Court finds that the term is used

   consistently in the claims and is intended to have the same general meaning in each claim. The

   Court further notes that the parties’ experts agree that nothing is 100% transparent. Dkt. No. 96-9

   at ¶ 35 (“A person of ordinary skill in the art would understand that from an engineering

   perspective, it is difficult to impossible to create an optical element without imperfections, such

   as a very minor scratch, and that the use of the adjective “substantially” in this term is meant to

   provide for this characteristic of optical elements that would nevertheless be considered

   “transparent” to a person of ordinary skill in the art but may be slightly less than 100%

   transparency.”); Dkt No. 96-14 at 118:13–15 (“You said earlier that nothing is 100 percent

   transparent, correct? A: Yes.”)). With this understanding, the Court turns to the intrinsic evidence.

          The claim language does not provide explicit guidance as to how much scattering is

   allowed before the material is no longer considered “substantially transparent.” However, the




                                               Page 23 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 24 of 56 PageID #: 1723




   specification indicates that the patentee used the term “substantially transparent substrate” and the

   term “transparent substrate” interchangeably. Specifically, the Abstract states the following:

          An optics panel for use in a light emitting diode (LED) lighting is disclosed. A
          plurality of LEDs is disposed on a substrate and directed outward therefrom. A
          substantially transparent substrate is disposed over the plurality of LEDs and
          configured to direct light from each of the plurality of LEDs of the lighting
          assembly onto a surface having a predetermined bounded area. Light from each of
          the LEDs is directed by the transparent substrate across the entire area of the
          surface so that each LED illuminates substantially the entire surface with a
          substantially equal level of illumination per LED.

   ’410 Patent at Abstract (emphasis added). The Summary section of the specification also includes

   the same description when describing “the present invention.” Id. at 1:16–29. Likewise, in

   describing the lens assembly illustrated in Figure 5C, the specification states that “[o]verlying the

   board and LEDs 416 is transparent lens substrate 520.” Id. at 5:28–29. Accordingly, the Court

   finds that a person of ordinary skill would understand that the terms “substantially transparent

   substrate” and “transparent substrate” are used interchangeably to account for the engineering

   reality that there is no such thing as perfect transparency.

          During the claim construction hearing, Defendants argued that the Court is reading the term

   “substantially” out of the claims. The Court disagrees since nothing is 100% transparent.

   Moreover, claim constructions are “simply a way of elaborating the normally terse claim language

   in order to understand and explain, but not to change, the scope of the claims.” Embrex, Inc. v.

   Serv. Eng’g. Corp., 216 F.3d 1343, 1347 (Fed. Cir. 2000) (brackets removed) (citation omitted).

   Although claim constructions should elaborate on the meaning of claim terms, they should not

   become elaborate. Indeed, their purpose is to guide the jury in applying the elements of a claimed

   invention to specific aspects of an accused device. Hence, there is a heavy presumption that the

   terms used in claims “mean what they say and have the ordinary meaning that would be attributed

   to those words by persons skilled in the relevant art.” SuperGuide Corp. v. DirecTV Enters., Inc.,



                                              Page 24 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 25 of 56 PageID #: 1724




   358 F.3d 870, 874–75 (Fed. Cir. 2004) (citation omitted). Accordingly, based on the intrinsic

   evidence, the Court construes “substantially transparent” to mean “transparent” because this

   construction is detailed enough to assist the jury in understanding the claims. Finally, in reaching

   its conclusion, the Court has considered the extrinsic evidence submitted by the parties, and given

   it its proper weight in light of the intrinsic evidence.

                         3. Court’s Construction

           For the reasons set forth above, the Court finds that the term:

   •    “substantially transparent” means “transparent.”

                D. “substantially the entire display surface”

             Disputed Term                     Plaintiff’s Proposal            Defendants’ Proposal
    “substantially the entire display    plain and ordinary meaning          Indefinite
    surface”

    •    ’410 Patent Claims 1, 15, 21


                         1. The Parties’ Positions

           The parties dispute whether the phrase “substantially the entire display surface” is

   indefinite. Defendants argue that what constitutes substantial in the context of illuminating the

   entire display is never explained in the intrinsic record. Dkt. No. 98 at 17–18. Defendants’ expert,

   Dr. Josefowicz, opines that the specification fails to provide the necessary “guidance in the field

   of lighting on which a POSITA would rely to assess how much of a display surface must be

   illuminated to qualify as ‘substantially the entire display surface.’” Id. at 18 (citing Dkt. No. 96-

   10 at ¶¶ 36, 38–42; ’410 Patent at Abstract, 5:36–38, 5:46–48, 5:50–64, 5:65–6:4, 6:44–47, 2:23–

   27, 5:21–25, 6:12–20, 6:23–30, 1:25–29).

           Defendants further argue that Plaintiff fails to identify any specific disclosure in the

   intrinsic record that would inform a person of ordinary skill in the art with reasonable certainty the



                                               Page 25 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 26 of 56 PageID #: 1725




   scope of “substantially the entire display surface.” Id. Defendants contend that Plaintiff’s only

   support is its expert’s opinion that specific uncertainties are covered by “substantially” in the

   claim. Defendants respond that those opinions actually confirm the “zone of uncertainty”

   surrounding the claim. Id. Defendants further contend that this claim term is not directed to

   components of a machine for which it would be appropriate to have design and manufacturing

   tolerances. Id. at 19. Defendants also argue that there are no industry standards for illumination

   tolerances, imperfections and installation issues, and therefore, these provide no guidance to

   inform a person of ordinary skill in the art of the bounds of “substantially the entire display

   surface.” Id. (citing Dkt. No. 98-2 at at 64:18–65:5, 67:20–69:8, 69:9–16, 69:22–70:15).

          Defendants also contend that Dr. Josefowicz’s testimony demonstrates that a person of

   ordinary skill in the art cannot know the metes and bounds of “substantially the entire display

   surface.” Id. (citing Dkt. No. 98-11 at 169:11–15). Defendants argue that Plaintiff’s description of

   each LED’s “even” illumination of the “entire display surface” is not relevant because it does not

   address what is meant by “substantially the entire display surface,” and improperly reads the word

   “substantially” out of the claim. Id. at 20. Defendants also argue that Plaintiff’s purported

   “technical purpose, preventing the display surface from uneven lighting in the event of an LED

   failure,” in no way informs a person of ordinary skill in the art of the scope of the term. Id.

   According to Defendants, nothing in the claim suggests that the entire display surface needs to be

   illuminated when all LEDs are operating, and only “substantially the entire display surface” needs

   to be evenly illuminated otherwise. Id.

          Plaintiff argues that “a person of ordinary skill in the art would understand that these claims

   are directed to the requirement that each LED must individually provide even illumination to the

   entire display surface rather than each LED only providing illumination to a portion of the display




                                              Page 26 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 27 of 56 PageID #: 1726




   surface, or each LED providing greater illumination in some areas of the display surface and less

   illumination in other areas.” Dkt. No. 96 at 18 (citing Dkt. No. 96-9 at ¶ 41). Plaintiff contends

   that the claim uses the phrase “substantially” in recognition of the real-world engineering problems

   encountered in optics. Id. According to Plaintiff, there may be design tolerances, manufacturing

   tolerances or imperfections, or installation issues that may cause an insubstantial portion of the

   display surface, such as the trim on a billboard display, to not be illuminated by every LED. Id.

   (citing Dkt. No. 96-9 at ¶ 41). Plaintiff further argues that a person of ordinary skill in the art would

   understand that the scope of the claims do not cover an apparatus where each LED illuminates an

   individual point on the display surface. Id. at 18–19 (citing Dkt. No. 96-16).

          Plaintiff also argues that Defendants’ expert had no issue testifying that he could tell that

   substantially the entire display surface was evenly lit. Dkt. No. 99 at 7 (citing Dkt. No. 96-14 at

   167:5–9, 165:19–169:15). Plaintiff concedes that the specification does not provide a precise

   amount of display area not illuminated by each LED. Dkt. No. 96 at 19. However, Plaintiff argues

   that the specification describes the technical purpose for having this feature, which is preventing

   the display surface from uneven lighting in the event of an LED failure. Id. Plaintiff contends that

   absolute precision in patent claiming is impossible, and that a person of ordinary skill in the art

   would understand that the “spot illumination” claimed in the prior art is different from the concept

   claimed here. Dkt. No. 99 at 7.

                         2. Analysis

           The phrase “substantially the entire display surface” appear in Asserted Claims 1, 15, and

   21 of the ’410 Patent. The Court finds that the phrase is used consistently in the claims and is

   intended to have the same general meaning in each claim. The Court further finds that the phrase

   “substantially the entire display surface” is not indefinite because when “viewed in light of the




                                               Page 27 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 28 of 56 PageID #: 1727




   specification and prosecution history, [the claim] inform[s] those skilled in the art about the scope

   of the invention with reasonable certainty.” Nautilus, 572 U.S. at 910.

           Claim 1 of the ’410 Patent requires the light to be directed “through the first lens element

   and the second lens element across the entire area of the display surface so that each LED evenly

   illuminates substantially the entire display surface with a substantially equal level of illumination

   from each of the LEDs.” ’410 Patent at 8:46–48 (emphasis added). Similarly, the specification

   states that “the optical elements 514 are configured so that the light emitted from each LED 416

   is projected onto the entire surface 102 of the billboard 100.” Id. at 5:4–6 (emphasis added). The

   specification provides that the reason for this is “if all other LEDs 416 were switched off except

   for a single LED 416, the entire surface 102 would be illuminated at the level of illumination

   provided by the single LED 416.” Id. at 5:6–9 (emphasis added). In other words, “[w]hen one or

   more LEDs fail, the overall illumination decreases, but the uniformity maintains the same

   uniformity.” Id. at 5:19–21.

           The issue with this phrase is related to the Uniformity Terms in that it is ultimately what

   can be seen by the normal human eye. Like the disputed term “visually negligible” in Sonix, the

   phrase “substantially the entire display surface” involves what can be seen by the normal human

   eye. This provides an objective baseline through which to interpret the claims, and does not turn

   on a person’s taste or opinion, nor is it purely subjective. Sonix, 844 F.3d at 1378. Indeed,

   Defendants’ expert was able to tell that substantially the entire display surface was evenly lit when

   shown a picture of a lit road sign at his deposition. Dkt. No. 96-14 at 167:5–9 (Q: Is substantially

   the entire display surface lit? A: It looks like it, because the white border is fully lit, yeah.”).

           Similarly, the situation comports with this Court’s analysis in Max Blu. Although the

   specification does not provide a precise amount of display area not illuminated by each LED, it




                                                Page 28 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 29 of 56 PageID #: 1728




   does describe the “technical purpose” for having this feature. Max Blu, 2016 U.S. Dist. LEXIS

   89790, at *80. The technical purpose of preventing the display surface from uneven lighting in the

   event of an LED failure, is consistent with the statements in the specification and the file history.

           Specifically, the “spot illumination” claimed in the prior art is different from the claim

   language. During prosecution of the ’410 Patent, the claims were rejected over an obviousness

   combination of U.S. Publication No. 2004/0004827 to Guest (“Guest”) and U.S. Patent No.

   7,896,522 to Heller et al. (“Heller”). The patentee argued that Guest and Heller were not

   combinable because “Guest teaches producing a uniform light output using multiple reflections

   (crisscrossing of light beams) while Heller teaches using separate focused light for illuminating

   different parts of the output.” Dkt. No. 96-16 at 4. Claim 1 of the ’410 Patent, with emphasis added,

   explicitly recites “evenly illuminates substantially the entire display surface with a substantially

   equal level of illumination from each of the LEDs.” This is different than the prior art’s focused

   lighting on different parts of the display.

           Defendants argue that Dr. Josefowicz’s complete response during his deposition identifies

   that not only is the display “fully lit” to the “white border,” but that there is significant spillage of

   light beyond the border such that the pole holding the sign is also lit. Dkt. No. 98 at 20. Defendants’

   argument confirms the Court’s analysis. The phrase “substantially the entire display surface”

   involves what can be seen by the normal human eye. A person of ordinary skill can look at the

   borders of the display surface to determine that substantially the entire display surface is

   illuminated.

           Defendants also argue that the term is indefinite because it leaves a person of ordinary skill

   in the art with unreasonable uncertainty as to how much of the display surface needs to be

   illuminated. Dkt. No. 98 at 18. The Court disagrees because in the context of the Asserted Patents,




                                                 Page 29 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 30 of 56 PageID #: 1729




   the meaning of “substantially the entire display surface” is reasonably certain. As discussed above,

   terms of degree are not indefinite if the patent provides some objective standard for measuring the

   degree. Here, the Asserted Patents provide a standard for measuring that degree. Therefore, the

   claim including the phrase “substantially the entire display surface” is not indefinite because when

   “viewed in light of the specification and prosecution history, [the claims] inform[s] those skilled

   in the art about the scope of the invention with reasonable certainty.” Nautilus, 572 U.S. at 910.

   Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

   the parties, and given it its proper weight in light of the intrinsic evidence.

                         3. Court’s Construction

            For the reasons set forth above, the Court finds:

   •   “substantially the entire display surface” means “the entire display surface.”

                 E. “areas beyond [the] edges . . . receive substantially no illumination”

                 Disputed Term                        Plaintiff’s Proposal           Defendants’ Proposal
    “areas beyond edges . . . receive            plain and ordinary meaning          Indefinite
    substantially no illumination”

        •    ’410 Patent Claims 7, 12, 19, 25
        •    ’413 Patent Claims 2, 17


                         1. The Parties’ Positions

            The parties dispute whether the phrase “areas beyond edges . . . receive substantially no

   illumination” is indefinite. Defendants argue that the term “substantially” as a descriptor of “no

   illumination” is an indefinite term of degree. Dkt. No. 98 at 21. Defendants contend that this term

   relates to avoiding “light pollution” that results from light extending beyond edges of a display.

   Id. Defendants further contend that what constitutes light pollution is purely subjective and will

   mean different things to different people. Id. (citing Dkt. No. 98-13 at 4, 7). Defendants argue that




                                                Page 30 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 31 of 56 PageID #: 1730




   the patent does not provide guidance as to what it means to have substantially no illumination

   beyond the edges of the area. Id.

          Defendants also argue that a person of skill in the art making a device would not know

   when a product is infringing. Id. at 22. Defendants contend that Plaintiff’s expert concedes that

   whether there is an insubstantial amount of light will depend on both the location and the

   environment in which the claimed optics panel and billboard are used. Id. (citing Dkt. No. 98-2 at

   83:23–89:11). According to Defendants, a person of ordinary skill in the art would not know if a

   product meets this limitation until after a particular environment is selected for its use. Id.

   Defendants also contend that infringement may also change with the conditions of the

   environment. Id. Defendants argue that this type of claim language is indefinite because it is not

   “sufficiently precise to permit a potential competitor to determine whether or not he is infringing.”

   Id. (citing PureChoice, Inc. v. Honeywell Int’l Inc., No. 2:06-cv-244, 2008 WL 190317, at *7 (E.D.

   Tex. Jan. 22, 2008)).

          Plaintiff argues that the term “substantially no illumination” is related to areas beyond the

   edges of the display surface, where incident light is not desirable. Dkt. No. 96 at 24. Plaintiff

   contends that the specification provides guidance to a person of ordinary skill in the art as to the

   meaning of these terms. Id. (citing ’410 Patent at 2:61–64). According to Plaintiff, a person of

   ordinary skill in the art would understand that illumination areas beyond the display surface are

   referred to as “light trespass,” which causes light pollution, and occurs when an “[a]djacent

   property receives unwanted light,” such as when light is not properly or adequately “[c]ontain[ed]

   [] within the design area.” Id. at 24-25 (citing Dkt. No. 96-17 at 6).

          Plaintiff contends that the different types of light trespass and light pollution are known, as

   are the limits of what is considered acceptable. Dkt. No. 99 at 8 (citing Dkt. No. 96-9 at ¶¶ 56–




                                              Page 31 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 32 of 56 PageID #: 1731




   58). Plaintiff further argues that light trespass is avoided by preventing any light other than an

   insubstantial amount from illuminating areas beyond the edges of a display surface. Dkt. No. 96

   at 25 (citing Dkt. No. 96-9 at ¶¶ 63–64). Plaintiff contends that the specification makes clear that

   “substantially no illumination” refers to substantially no wasted light. Dkt. No. 99 at 8 (citing ’410

   Patent at 2:61–64, 5:9–14). Plaintiff further argues that if a single photon of light spills outside the

   display surface it would be understood by a person of ordinary skill in the art to not be “light

   trespass.” Dkt. No. 96 at 25 (citing Dkt. No. 96-9 at ¶ 64). According to Plaintiff, “substantially”

   recognizes the engineering realities that there can never be zero spill light. Dkt. No. 99 at 8.

   Plaintiff contends that person of ordinary skill in the art would understand the conditions under

   which light trespass would be problematic. Dkt. No. 99 at 8 (citing Dkt. No. 96-9 at ¶¶ 57–64).

                        2. Analysis

           The phrase “areas beyond edges . . . receive substantially no illumination” appears in

   Asserted Claims 7, 12, 19, and 25 of the ’410 Patent; and claims 2 and 17 of the ’413 Patent. The

   Court finds that the phrase is used consistently in the claims and is intended to have the same

   general meaning in each claim. The Court further finds that the term “substantially no

   illumination” is used in dependent claims in the context of defining areas where light is not

   desirable (i.e., light trespass or light pollution). For example, Claim 7 of the ’410 Patent states that

   “areas beyond edges of the display surface receive substantially no illumination from each of the

   LEDs.” Thus, each usage in the claims is related to areas beyond the edges of the display surface

   where incidental light is not desirable.

           Indeed, the Asserted Patents discuss problems associated with light being directed outside

   of the target area. The specification states that “light that does not strike the surface 102 is wasted

   and may create problems (e.g., light pollution), as well as waste illumination that could be used




                                               Page 32 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 33 of 56 PageID #: 1732




   for the surface 102.” ’410 Patent at 2:61–64. The specification further states that “[i]n one

   embodiment, the rectangular target area of the surface 102 would be evenly illuminated by the

   LED 416, while areas beyond the edges 112, 114, 116, and 118 would receive no illumination at

   all or at least a minimal amount of illumination from the LED 416.” Id. at 5:9–14 (emphasis

   added). Accordingly, the Court finds that the phrase “areas beyond edges . . . receive substantially

   no illumination” should be construed to mean “areas beyond edges . . . receive no noticeable

   illumination.”

           Defendants argue that what constitutes light pollution (or light trespass) is purely

   subjective and will mean different things to different people. Dkt. No. 98 at 21. According to

   Defendants, IES RP-33-99 explains that light pollution or trespass is “extremely subjective.” Id.

   (citing Dkt. No. 98-13 at 4, 7). Defendants contend that given the highly subjective nature of light

   pollution, the claims and/or intrinsic record needs to provide guidance as to what it means to have

   substantially no illumination beyond the edges of the area. Id.

           The Court disagrees. As discussed with the Uniformity Terms, the Court’s construction

   captures what can be seen by the normal human eye. This provides an objective baseline through

   which to interpret the claims. It does not turn on a person’s taste or opinion, and is not purely

   subjective. Sonix, 844 F.3d at 1378. The construction removes any subjectivity because it requires

   that “areas beyond edges . . . receive no noticeable illumination.”

                        3. Court’s Construction

           For the reasons set forth above, the Court finds:

       •   “areas beyond edges . . . receive substantially no illumination” means “areas beyond edges

           . . . receive no noticeable illumination.”




                                              Page 33 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 34 of 56 PageID #: 1733




                F. Minimal/Minimum Illumination

            Disputed Term                Plaintiff’s Proposal                 Defendants’ Proposal
    “minimal amount of illumination” “compliant with IES                    Indefinite
                                     recommended light trespass
        • ’413 Patent Claims 6, 16 guidelines”

    “areas beyond edges … receive         “compliant with IES               Indefinite
    minimum illumination”                 recommended light trespass
                                          guidelines”
        •    ’738 Patent Claim 19


                        1. The Parties’ Positions

            The parties dispute whether the terms “minimal/minimum illumination” are indefinite.

   Defendants argue that the term is indefinite because it fails to provide any standard for measuring

   the degree of “minimal.” Dkt. No. 98 at 22–23. Defendants contend that nothing in the

   specification links the existence of “light pollution” or “wasted illumination” to the terms

   “minimal amount of illumination” and “areas beyond edges . . . receive minimum illumination.”

   Id. at 23. Defendants also argue that Plaintiff’s reliance on industry publications on light trespass

   is misplaced. Id. (citing Dkt. No. 96-10 at ¶ 71).

            Defendants further argue that Plaintiff admits that the IES guidelines are different

   depending upon where the device may be located at any given time, or what time of day or night

   it is. Id. Defendants contend Plaintiff’s construction cannot be correct because it fails to inform a

   person of ordinary skill in the art as to which guideline is to be used, e.g., for what area or time of

   day, is intended as the standard. Id. at 24.

            Plaintiff argues that a person of ordinary skill in the art would be familiar with the

   desirability of providing illumination only on the desired surface, and not beyond its edges. Dkt.

   No. 96 at 26 (citing ’410 Patent at 2:61–64; Dkt. No. 96-9 at ¶ 68). Plaintiff contends that various

   organizations and industry groups have devoted significant resources to the issue of light trespass,



                                                  Page 34 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 35 of 56 PageID #: 1734




   and developed industry-recognized guidelines regarding the amount of light trespass that is

   permissible under various circumstances. Id. (citing Dkt. No. 96-9 at ¶ 70, Dkt. No. 96-18).

   Plaintiff argues that these guidelines recognize that different light trespass requirements apply to

   different areas. Id. at 27 (citing Dkt. No. 96-9 at ¶¶ 71–72; Dkt. No. 96-18). According to Plaintiff,

   these guidelines are a commonly understood standard or criteria in the art for determining the

   minimum illumination beyond edges of the billboard for LED lighting in the context of avoiding

   light pollution in the form of light trespass. Id. Plaintiff further contends that a person of ordinary

   skill in the art would understand implementation-specific details given that the light trespass

   guidelines vary based on location. Dkt. No. 99 at 9.

          Plaintiff also argues that the specification of the Asserted Patents provides sufficient

   guidance for understanding these claim terms. Dkt. No. 96 at 28 (citing ’410 Patent at 5:10–14,

   2:61–64). According to Plaintiff, a person of ordinary skill in the art would have understood that

   the “wasted light” problem described in the specification refers to light trespass. Id. (citing Dkt.

   No. 96-9 at ¶¶ 69–70).

                        2. Analysis

          The phrase “minimal amount of illumination” appears in Asserted Claims 6 and 16 of the

   ’413 Patent. The phrase “areas beyond edges . . . receive minimum illumination” appears in

   Asserted Claim 19 of the ’738 Patent. The Court finds that the phrases are used consistently in the

   claims and are intended to have the same general meaning in each claim. The Court further finds

   that the phrases are indefinite.

          Claim 6 of the ’413 Patent states that “areas beyond edges of the display surface receive

   minimal amount of illumination from each of the LEDs.” Plaintiff states that the Illuminating

   Engineering Society (the “IES”) publishes The Lighting Handbook, which Plaintiff contends is a




                                               Page 35 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 36 of 56 PageID #: 1735




   reference that a person of ordinary skill in the art would have been familiar with. Plaintiff argues

   that these guidelines recognize that different light trespass requirements apply to different areas.

   Dkt. No. 96 at 27. For example, dense urban areas that already have high levels of light can absorb

   higher levels of light trespass than national parks. Id. Plaintiff further argues that these guidelines

   also recognize that different levels of light trespass may be appropriate at different times of

   day/night. Id. According to Plaintiff, these guidelines are a commonly understood standard or

   criteria in the art for determining the minimum illumination beyond edges of the billboard for LED

   lighting in the context of avoiding light pollution. Id. Plaintiff contends that this is relevant because

   the “wasted light” problem described in the specification refers to light trespass. Id. (citing ’410

   Patent at 5:10–14, 2:61–64).

           Defendants correctly note that the extrinsic evidence Plaintiff relies on expressly warns

   against adopting a set of universal recommended light trespass limitations because the individual

   observers may find the same light trespass test results objectionable or not objectionable at all.

   Dkt. No. 98 at 23 (citing Dkt. No. 96-10 at ¶ 71). Moreover, Plaintiff admits that the IES guidelines

   are different depending upon where the device may be located at any given time (“different light

   trespass requirement apply to different areas”), or what time of day or night it is. Dkt. No. 96 at

   27. According to Defendants, this proves that Plaintiff’s construction cannot be correct because it

   fails to inform a person of ordinary skill as to which guideline is to be used, e.g., for what area or

   time of day, is intended as the standard. Dkt. No. 98 at 24. The Court agrees that the extrinsic

   evidence provided by Plaintiff is unhelpful.

           The Court further finds that the claims are indefinite because it is unclear which “areas

   beyond edges of the display surface” receive a minimal amount or minimal illumination. At some

   point there is an “area” that is beyond the edges of the display that will not receive any




                                               Page 36 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 37 of 56 PageID #: 1736




   illumination, but there is no way to determine the scope of that “area” with reasonable certainty.

   In other words, a person of ordinary skill in the art would not know how close or how far the “area”

   extends beyond the edges of the display. Accordingly, the phrases are indefinite because when

   “viewed in light of the specification and prosecution history, [the claims fail] to inform those

   skilled in the art about the scope of the invention with reasonable certainty.” Nautilus, 572 U.S. at

   910. Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted

   by the parties, and given it its proper weight in light of the intrinsic evidence.

                        3. Court’s Construction

           For the reasons set forth above, the Court finds the term “minimal amount of illumination”

   in Claims 6 and 16 of the ’413 Patent; and the term “areas beyond edges . . . receive minimum

   illumination” in Claim 19 of the ’738 Patent are indefinite for failing to inform, with reasonable

   certainty, those skilled in the art about the scope of the invention.



                  G. “[optics panel is configured to be attached to] a heat sink comprising a
                     power supply enclosure disposed on the heat sink”

          Disputed Term             Plaintiff’s Proposal                   Defendants’ Proposal
   “[optics panel is configured plain and ordinary meaning         “[optics panel is configured to be
   to be attached to] a heat sink                                  attached to] a structure for increasing
   comprising a power supply                                       heat dissipation from the optics panel
   enclosure disposed on the                                       on which a power supply enclosure is
   heat sink”                                                      placed or arranged”

       •   ’410 Patent Claim 11                                    or
       •   ’413 Patent Claim 11
                                                                   Indefinite

                        1. The Parties’ Positions

           The parties dispute whether the phrase “a heat sink comprising a power supply enclosure

   disposed on the heat sink” requires construction. Plaintiff contends that Defendants’ re-writing of




                                               Page 37 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 38 of 56 PageID #: 1737




   the claim should be rejected because the claim does not specifically require the heat sink to

   dissipate heat from the optics panel. Dkt. No. 96 at 29 (citing Dkt. No. 96-9 at ¶ 76). Plaintiff

   argues that two figures from the specification are informative. Id. (citing ’410 Patent at 3:64–67,

   Figs. 3B, 6C).

          Plaintiff further argues that Defendants’ expert, Dr. Josefowicz, testified that the heat sink

   may dissipate heat from both the optics panel and power supply in the embodiments of the Asserted

   Patents. Id. (citing Dkt. No. 96-7 at 192:22–24, 194:12–15, 190:21–191:11). Plaintiff contends

   that there is no dispute that the heatsink in the embodiments of the patents dissipates heat from the

   heat-generating elements of the panels: the LEDs and the power supply. Id. Plaintiff argues that

   Defendants’ construction only introduces an ambiguity and should be rejected. Id. at 30.

          Defendants respond that they propose a construction that is aligned with the intrinsic record

   and clarifies that the heat sink dissipates heat from the optics panel to which it is attached in the

   claim. Dkt. No. 98 at 24. Defendants argue that the ’410 and ’413 Patents identify heat dissipation

   as a problem with prior art “LEDs in an exterior lighting environment.” Id. at 25 (citing ’410 Patent

   at 2:65–67). Defendants further contend that the ’410 and ’413 Patents propose to solve that

   problem. Id. (citing ’410 Patent at 3:18–21, 3:64–4:3, 7:12–16, Fig. 6C). Defendants argue that a

   person of ordinary skill in the art would understand that the heat sink of Figure 6C is dissipating

   heat from the LEDs of the optics panel to which it is attached. Id. Defendants further argue that a

   person of ordinary skill in the art would understand that the power supply enclosure is disposed

   on the heat sink of Figure 6C, as claimed. Id. (citing Dkt. No. 98-2 at 119:10–15).

          Defendants also contend that Plaintiff’s application of the “plain and ordinary meaning” of

   this limitation is that all of the components of a lighting assembly are “attached” to the optics

   panel, and that the heat sink need not dissipate heat from the optics panel that includes LEDs. Id.




                                              Page 38 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 39 of 56 PageID #: 1738




   at 26. Defendants argue that Plaintiff’s contention is divorced from the specification and the rest

   of the claim, and also leaves open the question of how can a “heat sink” include an element and

   still be characterized as a heat sink. Id. (citing Dkt. No. 96-10 at ¶ 88).

          Plaintiff replies that Defendants create an “inherent ambiguity” in the term where one does

   not exist. Dkt. No. 99 at 10. Plaintiff contends that there is no ambiguity that the heat sink is

   attached to it an optics panel and a power supply enclosure. Id. According to Plaintiff, the optics

   panel and the power supply both generate heat, and the claim is silent as to the source of the heat

   dissipated by the heat sink. Id.

                        2. Analysis

          The phrase “[optics panel is configured to be attached to] a heat sink comprising a power

   supply enclosure disposed on the heat sink” appears in Asserted Claim 11 of the ’410 Patent and

   Claim 11 of the ’413 Patent. The Court finds that the phrase is used consistently in the claims and

   is intended to have the same general meaning in each claim. The Court further finds that the phrase

   does not require construction. Defendants correctly contend that the ’410 and ’413 Patents identify

   heat dissipation as a problem with prior art LEDs in an exterior lighting environment. Dkt. No. 98

   at 25 (citing ’410 Patent at 2:65–67). The specification also discloses attaching the LEDs to a back

   panel to support the LEDS and optic panel, as well as to dissipate heat produced by the LEDs.

   ’410 Patent at 3:18–21, 3:64–4:3. The specification further states “that separating the power supply

   from the back panel 602 may aid in heat dissipation by the back panel 602 as it does not have to

   dissipate heat from the power supply to the same extent as if the power supply was mounted

   directly to the back panel 602.” Id. at 7:12–16.

          Defendants contend that “[a] POSITA would unmistakably understand that the heat sink

   of Figure 6C is dissipating heat from the LEDs of the optics panel to which it is attached. Likewise,




                                               Page 39 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 40 of 56 PageID #: 1739




   a POSITA would understand that the power supply enclosure is disposed on the heat sink of Figure

   6C, as claimed and as Dr. Coleman agrees.” Dkt. No. 98 at 25. The Court does not disagree with

   Defendants’ argument because this is the plain language of the claims.

          However, Defendants go too far by arguing that this straight forward claim language must

   be redrafted because there is an O2 Micro dispute based on Plaintiff’s infringement theory. Dkt.

   No. 98 at 26. Defendants argue that Plaintiff’s “application of the ‘plain and ordinary meaning’ of

   this limitation is that all of the components of a lighting assembly are ‘attached’ to the optics panel,

   even if they are not directly attached to each other, and that the heat sink need not dissipate heat

   from the optics panel, that includes LEDs.” Id. Notwithstanding, the Court rejects Defendants’

   construction because the disputed phrase is easily understandable by a jury. Simply stated, the

   optical panel is configured to be attached to a heat sink, and the heat sink includes a power supply

   enclosure disposed on the heat sink. This is literally the claim language. Defendants take this clear

   and unambiguous claim language and make it confusing and disjointed.

           To the extent that there is an O2 Micro dispute, it appears to be related to the term “heat

   sink.” The specification states that the back panel 602 may include “multiple fins 708 that form a

   heat sink to aid in the dissipation of heat from the back panel 602.” ’410 Patent at 7:27–29

   (emphasis added). Thus, the Court finds that the term “heat sink” should be construed to mean

   “structure that aids in the dissipation of heat.”

           Having resolved the parties’ dispute, the Court finds that no further construction is

   necessary. See U.S. Surgical Corp., 103 F.3d at 1568 (“Claim construction is a matter of resolution

   of disputed meanings and technical scope, to clarify and when necessary to explain what the

   patentee covered by the claims, for use in the determination of infringement. It is not an obligatory

   exercise in redundancy.”); see also O2 Micro, 521 F.3d at 1362 (“[D]istrict courts are not (and




                                               Page 40 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 41 of 56 PageID #: 1740




   should not be) required to construe every limitation present in a patent’s asserted claims.”). Finally,

   in reaching its conclusion, the Court has considered the extrinsic evidence submitted by the parties,

   and given it its proper weight in light of the intrinsic evidence.

                        3. Court’s Construction

           For the reasons set forth above, the Court finds the term “[optics panel is configured to be

   attached to] a heat sink comprising a power supply enclosure disposed on the heat sink” has its

   plain and ordinary meaning but:

   •   “heat sink” means “structure that aids in the dissipation of heat.”




                  H. Preambles

                Disputed Term                         Plaintiff’s Proposal   Defendants’ Proposal
   “An optics panel for use in a light            preamble not limiting      Preamble Limiting
   emitting diode (LED) lighting assembly         plain and ordinary meaning
   comprising”

       •   ’410 Patent Claims 1, 15, 21
       •   ’413 Patent Claim 16




                                               Page 41 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 42 of 56 PageID #: 1741




   “An optics panel for use in a light emitting preamble not limiting Preamble Limiting
   diode (LED) lighting assembly for plain and ordinary meaning
   illuminating a billboard that has a display
   surface extending between outer edges of
   the billboard, the optics panel comprising”

       •   ’410 Patent Claim 10
       •   ’413 Patent Claims 1, 5, 11


                         1. The Parties’ Positions

           The parties dispute whether the preambles of Claims 1, 10, 15, and 21 of the ’410 Patent;

   and the preambles of Claims of 1, 5, 11, and 16 of the ’413 Patent are limiting. Plaintiff argues

   that the preambles are not limiting because the claims recite a structurally complete invention

   without the need for the preamble. Dkt. No. 96 at 31. Plaintiff contends that the first of the disputed

   preambles simply recites an “optics panel for use in a light emitting diode (LED) lighting

   assembly.” Id. Plaintiff argues that the LEDs and optical elements are what is claimed, and the

   preamble provides no antecedent basis for the claimed invention. Id.

           Plaintiff next states that the second preamble recites “[a]n optics panel for use in a light

   emitting diode (LED) lighting assembly for illuminating a billboard that has a display surface

   extending between outer edges of the billboard, the optics panel comprising . . . .” Id. (citing ’410

   Patent at 9:5–9). Plaintiff contends that the “optics panel” is defined as a structurally complete

   invention in the body of each claim. Id. Plaintiff also argues that the preamble includes the

   statement of intended use “for illuminating a billboard . . . ,” and that the claims themselves are

   not limited to use on a billboard. Id. Plaintiff further contends that Defendants want to create a

   limiting preamble because it would limit the claims to billboard lights only. Id. at 31. According

   to Plaintiff, the display surface is not itself part of the claimed invention. Id. at 32. Plaintiff argues

   that the claims themselves define structurally complete inventions and do not provide antecedent

   basis for the claimed invention. Id.


                                                Page 42 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 43 of 56 PageID #: 1742




          Defendants respond that the preambles are limiting because the claim bodies depend on

   them for antecedence. Dkt. No. 98 at 26. Defendants contend that Plaintiff incorrectly argues that

   the “lighting assembly,” “billboard” and “display surface” are not part of the “claimed invention”

   in the patents because they are just structures with which the claimed invention are used. Id. at 27.

   Defendants argue that Plaintiff’s position is inconsistent with the law, and is contradicted by

   positions it took during prosecution. Id. at 27 (citing Dkt. No. 98-12 at 4-5). Defendants also argue

   that “billboard” is an essential structure to the claim. Id. at 28.

          Defendants further contend that the specification is replete with references to billboards,

   LEDs, and lighting assemblies. Id. (citing ’410 Patent at Abstract, 6:12–15, 5:60–64; ’413 Patent

   at 6:19–22, 5:67–6:4). According to Defendants, the billboards, LEDs, and lighting assemblies are

   essential structures of the claimed invention. Id. Defendants argue that the preambles are therefore

   limiting based on recitation of “lighting assembly”, “LED”, “billboard” and “display surface.” Id.

   at 29. Finally, Defendants contend that the preambles set forth important, fundamental, and

   defining characteristics of the claimed invention and are limiting. Id.

          Plaintiff replies that the claims are not limited to billboards because the claims define a

   “structurally complete” invention. Dkt. No. 99 at 10. Plaintiff contends that the antecedent bases

   that the preambles purportedly provide are not part of the claimed invention, but instead are

   statements of intended use. Id.

                         2. Analysis

           The phrase “[a]n optics panel for use in a light emitting diode (LED) lighting assembly

   comprising” is the preamble for Claims 1, 15, and 21 of the ’410 Patent, and Claim 16 of the ’413

   Patent. The phrase “[a]n optics panel for use in a light emitting diode (LED) lighting assembly for

   illuminating a billboard that has a display surface extending between outer edges of the billboard,




                                               Page 43 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 44 of 56 PageID #: 1743




   the optics panel comprising” is the preamble for Claim 10 of the ’410 Patent; and Claims 1, 5, and

   11 of the ’413 Patent.

          “Whether to treat a preamble as a claim limitation is determined on the facts of each case

   in light of the claim as a whole and the invention described in the patent.” Storage Tech. Corp. v.

   Cisco Sys., Inc., 329 F.3d 823, 831 (Fed. Cir. 2003) (citation omitted). “Generally, the preamble

   does not limit the claims.” Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1346 (Fed.

   Cir. 2002) (citation omitted). Nonetheless, the preamble may be construed as limiting if it provides

   antecedent basis for later claim elements. See Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361,

   1375–76 (Fed. Cir. 2005).

          Here, the preambles provide antecedent basis for (i) “the lighting assembly” in the bodies

   of Claims 1, 6, 15 and 21 of the ’410 Patent; and (ii) “the billboard” and “the display surface” in

   the bodies of Claim 10 of the ’410 Patent and Claims 1, 5 and 11 of the ’413 Patent. Micron Tech.,

   Inc. v. Tessera, Inc., 440 F. Supp. 2d 591, 597 (E.D. Tex. 2006) (“When limitations in the body of

   a patent claim rely upon, and derive antecedent basis from, the claim preamble, the preamble may

   act as a necessary component of the claimed invention.”) (citation omitted).

          The preambles are also limiting because they are “necessary to give life, meaning, and

   vitality” to the claim. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir.

   1999) (citations omitted). The specification includes constant references to billboards, LEDs, and

   lighting assemblies. For example, the Abstract of both the ’410 and ’413 Patents provide “[a]

   substantially transparent substrate is disposed over the plurality of LEDs and configured to direct

   light from each of the plurality of LEDs of the lighting assembly onto a surface having a

   predetermined bounded area.” ’410 Patent at Abstract. Both patents state that “some embodiments

   may direct substantially all illumination from a lighting assembly 110 evenly across the surface




                                             Page 44 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 45 of 56 PageID #: 1744




   102 while some illumination is not evenly distributed.” ’410 Patent at 6:12–15; ’413 Patent at

   6:19–22. The “lighting assembly” gives life and meaning to the claimed invention because it is

   through the “lighting assembly” that the light from the LEDs is directed to a display surface.

            Similarly, both the ’410 and ’413 Patents state that “the entire surface 102 of the billboard

   100 may be illuminated even when an entire lighting assembly 110 has malfunctioned . . . due to

   the redundancy provided by configuration of the lighting assemblies 110.” ’410 Patent at 5:60–

   64; ’413 Patent at 5:67–6:4. Thus, the “billboard” also gives life and meaning to the claimed

   invention because it is the billboard that the light from the lighting assembly is directed to.

   Accordingly, the preambles are limiting based on recitation of “lighting assembly”, “LED”,

   “billboard,” and “display surface.”

                         3. Court’s Construction

            For the reasons set forth above, the preambles of Claims 1, 10, 15, and 21 of the ’410 Patent

   are limiting; and the preambles of Claims of 1, 5, 11, and 16 of the ’413 Patent are limiting.

                   I. “display surface”

                 Disputed Term                       Plaintiff’s Proposal   Defendants’ Proposal
    “display surface”                            plain and ordinary meaning “sign surface”

        •    ’410 Patent Claims 1, 7, 10, 12,
             14, 15, 19, 20, 21, 25, 26
        •    ’413 Patent Claims 1, 2, 4, 5, 6,
             10, 11, 12, 16, 17


                         1. The Parties’ Positions

            The parties dispute whether the scope of the term “display surface” should be limited to

   billboards and signs, as Defendants propose, or if the scope of the terms can include any surface,

   such as street and sidewalk surfaces, as Plaintiff proposes. Plaintiff contends that the plain meaning

   of the term “display surface” is a surface that is to be displayed, and to narrow the claims beyond



                                               Page 45 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 46 of 56 PageID #: 1745




   that is error. Dkt. No. 96 at 33. Plaintiff further argues that even if the specification only discloses

   a single embodiment, the features and functions of that embodiment should not be read into the

   claims. Id.

          Defendants respond that the specification repeatedly and consistently identifies the

   “surface” to be illuminated as the surface of a billboard. Dkt. No. 98 at 29 (citing ’410 Patent at

   2:11–12, 2:25–26, 2:35, 3:17–18, 4:20, 5:6). Defendants argue that the patents never refer to

   illuminating a “surface” other than illuminating a sign (e.g., billboard) surface. Id. at 30.

   Defendants also argue that where the patent does not mention billboards, it makes clear that the

   invention is intended for externally illuminated signage. Id. (citing ’410 Patent at 2:6–9, 6:47–52).

          Defendants also contend that Plaintiff’s position contradicts the position it took in the

   Lamar case. Id. at 31 (citing Dkt. No. 98-9 at 44–45). Defendants further argue that the claims’

   reference to both a billboard and a display surface does not weigh against construing “display

   surface” to mean a sign surface. Id. According to Defendants, the Asserted Patents unmistakably

   describe each embodiment in terms of billboards and signs. Id.

          Plaintiff replies this term does not require construction as the jury will readily be able to

   understand the meaning of a display surface and make findings of fact related to infringement

   thereof. Dkt. No. 99 at 11. Regarding its position in the Lamar case, Plaintiff argues that it was

   pointing out that in the context of that indefiniteness dispute, standards related to parking lot lights

   were not as probative as those related to billboard lights. Id. According to Plaintiff, it did not make

   any admission that all claims of all LED lighting patents are limited to billboard lights. Id. Plaintiff

   contends that the scope of the claims with respect to these terms was not at issue in that case. Id.

   Finally, Plaintiff argues that the patents contain references to embodiments that do not mention

   billboards. Id. at 12 (citing ’410 Patent at 7:21–8:30, Figs. 7A–7B, 8A–8J).




                                               Page 46 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 47 of 56 PageID #: 1746




                        2. Analysis

          The term “display surface” appear in Asserted Claims 1, 7, 10, 12, 14, 15, 19, 20, 21, 25,

   and 26 of the ’410 Patent; and Claims 1, 2, 4, 5, 6, 10, 11, 12, 16, and 17 of the ’413 Patent. The

   Court finds that the term is used consistently in the claims and is intended to have the same general

   meaning in each claim. The Court further finds that the term “display surface” does not explicitly

   appear in the specification. However, a person of ordinary skill in the art would understand that

   this is the same as the disclosed “surface” in the specification.

          The specification repeatedly and consistently identifies the “surface” to be illuminated as

   the surface of a billboard. See e.g., ’410 Patent at 2:11–12 (“[B]illboard 100 includes a surface 102

   onto which a picture and/or text may be painted, mounted, or otherwise affixed”); 2:25–26

   (“[B]illboard 100 to illuminate some or all of the surface 102); 2:35 (“[S]urface 102 of the

   billboard 100); 3:17–18 (“[S]urface 102 of the billboard 100); 4:20 (“[S]urface 102 of the billboard

   100); 5:6 (“[S]urface 102 of the billboard 100). “Where, as here, a patent repeatedly and

   consistently characterizes a claim term in a particular way, it is proper to construe the claim term

   in accordance with that characterization.” Wis. Alumni Research Found. v. Apple Inc., 905 F.3d

   1341, 1351 (Fed. Cir. 2018), cert. denied, 140 S. Ct. 44 (2019) (citation and internal quotation

   marks omitted).

          To be sure, the specification never refers to illuminating a “surface” as anything other than

   illuminating a sign (e.g., billboard) surface. The specification does include two instances where it

   suggest uses other than billboards. However, even in these two instances, the specification

   indicates that lighting may be applied to “any type of sign that is externally illuminated.” ’410

   Patent at 2:6–9; see also id. at 6:47–52 (“It is understood that various standard configurations of

   the lighting assembly 11 may be developed for various billboard and/or other externally




                                              Page 47 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 48 of 56 PageID #: 1747




   illuminated sign so that a particular configuration may be provided based on the parameters

   associated with a particular billboard and/or externally illuminated sign.”) (emphasis added).

                          3. Court’s Construction

             For the reasons set forth above, the Court construes:


      •      “display surface” to mean “sign surface.”

                    J. Area Terms

                 Disputed Term                    Plaintiff’s Proposal     Defendants’ Proposal
    “area”                                    plain and ordinary meaning “sign”/”rectangular sign”

       •      ’946 Patent Claims 1, 2, 30

    “rectangular area”                        plain and ordinary meaning “sign”/”rectangular sign”

       •      ’248 Patent Claim 1
       •      ’946 Patent Claim 29

    “rectangular region”                      plain and ordinary meaning “sign”/”rectangular sign”

       •      ’738 Patent Claims 19, 20


                          1. The Parties’ Positions

             The parties dispute whether the scope of the Area Terms should be limited to billboards

   and signs, as Defendants propose, or if the scope of the terms can include any surface, such as

   street and sidewalk surfaces, as Plaintiff proposes. Plaintiff contends that the specification’s

   statements related to billboard and/or other externally illuminated signs are statements of intended

   use. Dkt. No. 96 at 33 (citing ’946 Patent at 8:3–8). Plaintiff argues that statements of intended

   use do not limit the invention in their entirety. Id. According to Plaintiff, many embodiments are

   described without reference to billboards or signs at all. Id. (citing at ’946 Patent at 8:52–9:58;

   Figs. 7A–B, 8A–8J, 9).

             Defendants respond that the patents do not suggest they are applicable to any “area” besides


                                                Page 48 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 49 of 56 PageID #: 1748




   the area of a sign. Dkt. No. 98 at 32 (citing ’946 Patent at 3:22–24, 3:31–33, 3:36–37, 3:45–47,

   4:32, 5:37–38, 6:26, 7:15–16, 7:20–34). Defendants argue that Plaintiff ignores the identification

   of problems particularly associated with billboard lighting and the disclosed solutions for resolving

   those billboard/signage-specific problems. Id. Defendants contend that the specification’s

   reference to a “rectangular target area” refers to the “rectangular target area of the surface 102,”

   which is the “surface 102 of the billboard 100.” Id. (citing ’946 Patent at 6:24–34). Defendants

   further argue that Figures 7A–B, 8A–8J, and 9 are just detailed figures of the lighting assembly

   used to light the billboard of Figure 1. Id. at 33 (citing ’946 Patent at 8:52–9:58, 2:42–3:5).

          Defendants contend that even if a term is to be given its plain and ordinary meaning, that

   plain and ordinary meaning is what would be understood by a person of ordinary skill in the art in

   the context of the specification and prosecution history. Id. According to Defendants, a person of

   ordinary skill in the art would understand that the claimed area in the context of the Asserted

   Patents is a sign to be illuminated. Id.

          Plaintiff replies that Defendants are attempting to usurp the issue of fact finding from the

   jury and have the Court construe these terms to import limitations where no such constructions are

   warranted. Dkt. No. 99 at 12. Plaintiff argues that Defendants point to the preferred embodiment

   in the specification, which does not explicitly define the “area” terms as being billboards or

   portions of billboards. Id. Plaintiff contends that Defendants do not point to any prosecution

   history showing a disclaimer or disavowal of claim scope. Id.

                        2. Analysis

          The term “area” appears in Asserted Claims 1, 2, and 30 of the ’946 Patent. The term

   “rectangular area” appears in Asserted Claim 1 of the ’248 Patent; and Claims 29 of the ’946

   Patent. The tem “rectangular region” appears in Asserted Claims 19 and 20 of the ’738 Patent. The




                                              Page 49 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 50 of 56 PageID #: 1749




   Court finds that the Area Terms are used consistently in the claims and are intended to have the

   same general meaning in each claim. The Court further finds that the Area Terms are

   unambiguous, easily understandable by a jury, and should be given their plain and ordinary

   meaning. Aventis Pharm., Inc. v. Amino Chems. Ltd., 715 F.3d 1363, 1373 (Fed. Cir. 2013) (“There

   is a heavy presumption that claim terms are to be given their ordinary and customary meaning.”)

   (citations omitted).

          In light of the intrinsic evidence, the term “area” and “region” are broader than the previous

   term “display surface.” Moreover, the intrinsic evidence indicates that when the patentees intended

   to limit an “area” or “region” to a “display surface,” they did so explicitly. For example, Claim 1

   of the ’738 Patent recites “a display surface having a substantially rectangular region.” In contrast,

   Claim 19 of the ’738 Patent recites “a lighting assembly configured to illuminate a substantially

   rectangular region.” Thus, Claim 19 is not limited to a display surface or sign.

          The Court is cognizant that the claim terms must not be construed in a vacuum, and instead

   are construed in the context provided by the specification. Phillips, 415 F.3d at 1313. Here, the

   Court finds that it would be improper to limit the broader terms “area” and “region” to the single

   “display surface” embodiment disclosed in the specification. Cont’l Circuits LLC v. Intel Corp.,

   915 F.3d 788, 797 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 648 (2019) (“We have also ‘expressly

   rejected the contention that if a patent describes only a single embodiment, the claims of the patent

   must be construed as being limited to that embodiment.’”) (quoting id. at 1323). Accordingly, the

   Court rejects Defendants’ construction limiting the Area Terms to a “sign” or a “rectangular sign.”

                          3. Court’s Construction

          For the reasons set forth above, the terms “area,” “rectangular area,” and “rectangular

   region” are given their plain and ordinary meaning.




                                              Page 50 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 51 of 56 PageID #: 1750




                    K. “predetermined bounded area”

            Disputed Term                 Plaintiff’s Proposal       Defendants’ Proposal
    “predetermined bounded area”      plain and ordinary meaning “a bounded region that exists
                                                                 independent of light from the
        •    ’410 Patent Claims 1, 21                            claimed LEDs”


                          1. The Parties’ Positions

            The parties dispute whether the recited “predetermined bounded area” can be defined by

   the light emission pattern of the claimed optics panel, as Plaintiff proposes. Plaintiff argues that

   Defendants’ argument that the predetermined bounded area must exist “independent” of the light

   from the LEDs is unclear and duplicative. Dkt. No. 96 at 34. According to Plaintiff, the boundaries

   do not need to exist “independent” from the light emitted by the claimed LEDs. Id. Plaintiff

   contends that the “predetermined bounded area” exists in the claims merely to define the area that

   is lit evenly by the claimed invention. Id. at 35.

            Defendants respond that for the area of the display surface to be “predetermined,” it must

   be something that pre-exists without the light. Dkt. No. 98 at 34. Defendants argue that it cannot

   be an area that is arbitrarily defined such that it will fit whatever illumination pattern happens to

   be created by a light source. Id. Defendants contend that if it were an arbitrarily defined area, it

   would not be predetermined. Id. Defendants also argue that Plaintiff’s interpretation of the claim

   would create a situation where infringement would depend on environmental factors outside the

   scope of the claim. Id.

            Plaintiff replies that a lighting designer has the ability to select the area that he or she wishes

   to be lit evenly, and to select a fixture designed to light that area appropriately. Dkt. No. 99 at 13.

   According to Plaintiff, the “area” does not need to have physical borders that exist independent of

   the emitted light. Id. Plaintiff further contends that the intrinsic evidence supports its position. Id.

   (citing ’410 Patent at 2:23–27).


                                                 Page 51 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 52 of 56 PageID #: 1751




                        2. Analysis

          The term “predetermined bounded area” appears in Asserted Claims 1 and 21 of the ’410

   Patent. The Court finds that the term is used consistently in the claims and is intended to have the

   same general meaning in each claim. Claim 1 of the ’410 Patent recites that the light is directed

   onto a display surface, with “the display surface having a predetermined bounded area, . . . wherein

   the light from each of the LEDs is directed through the first lens element and the second lens

   element across the entire area of the display surface so that each LED evenly illuminates

   substantially the entire display surface with a substantially equal level of illumination from each

   of the LEDs.” ’410 Patent at Claim 1.

          In order to measure the evenness of the light that strikes the entire area of the display

   surface, it must be determined by the dimensions of the display surface itself. In other words, “the

   boundaries do not need to exist ‘independent’ from the light emitted by the claimed LEDs,” as

   Plaintiff contends. Dkt. No. 96 at 34. If the predetermined bounded area was determined by the

   illumination pattern, then the claims could have referred to a “predetermined bounded illumination

   pattern of light.” Accordingly, the Court rejects Plaintiff’s contention.

          The Court generally agrees with Defendants’ argument, but does not adopt Defendants’

   construction because it adds a number of new terms to the claims. Specifically, Defendants’

   construction redrafts “area” as “region,” and “predetermined” as “that exists independent of light

   from the claimed LEDs.” The Court is concerned with the unintended consequences of

   Defendants’ redrafted claim language. Accordingly, the Court construes that term “predetermined

   bounded area” to mean “area determined by the dimensions of the display surface.” The Court

   further notes that the specification contemplates that the “predetermined bounded area” may be

   only a portion of the billboard, rather than the entire billboard. ’410 Patent at 2:23–27 (“One or




                                              Page 52 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 53 of 56 PageID #: 1752




   more lighting assemblies 110 may be coupled to the walkway 108 . . . to illuminate some or all of

   the surface 102 in low light conditions.”).

                        3. Court’s Construction

           For the reasons set forth above, the Court finds:


      •    “predetermined bounded area” means “area determined by the dimensions of the display

           surface.”

               L. “desired uniformity ratio”

           Disputed Term                Plaintiff’s Proposal         Defendants’ Proposal
    “desired uniformity ratio”      plain and ordinary meaning Indefinite

       •    ’410 Patent Claim 4


                        1. The Parties’ Positions

           The parties dispute whether the term “desired uniformity ratio” is indefinite. Defendants

   argue that the ’410 Patent fails to provide any standard of measure to determine the objective

   boundaries for what “desired” means in the context of the claim. Dkt. No. 98 at 34-35. Defendants

   contend that the term “desired” appears nowhere in the specification. Id. Defendants further

   contend that Plaintiff’s expert opines that what is “desired” depends on the “manufacturer’s

   instructions, guidelines, and/or recommendations.” Id. (citing Dkt. No. 96-9 at ¶ 84).

           Defendants also argue that claim differentiation mandates that the “desired” ratio recited

   in Claim 4 be different, and broader, than the ideal 3:1 ratio described in the specification. Id. at

   35–36. Defendants contend that nothing in the ’410 Patent discusses or supports any other ratio or

   even suggests which direction the ratio should move, e.g., down to 2:1 or up to 4:1. Id. at 36.

   According to Defendants, without any standard to go by, the term “desired” is nothing more than

   the unbounded whim of the designer. Id. Defendants lastly contend that nothing about “a particular



                                                 Page 53 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 54 of 56 PageID #: 1753




   illumination profile” offers any objective standard for a person of ordinary skill in the art to apply

   to determine the scope of the “desired uniformity ratio.” Id. (citing Dkt. No. 96-10 at ¶ 79).

          Plaintiff argues that Claim 4 depends from Claim 3, which states that “the illumination for

   each LED has a particular illumination profile.” Dkt. No. 96 at 35 (citing ’410 Patent at 8:53–55).

   Plaintiff contends that Claim 3 requires that each LED has a particular illumination profile, Claim

   4 requires that the desired uniformity profile is expressed in a particular way, and Claim 5 specifies

   that the uniformity ratio is 3:1. Id. Plaintiff argues that even if Claim 4 is found to be indefinite,

   Claim 5’s expression of the desired uniformity ratio as a numerical value would not be indefinite.

   Dkt. No. 99 at 13.

          Plaintiff also argues that it is clear from the context of the claims that the “desired

   uniformity ratio” is the uniformity ratio desired by the designer of the apparatus. Dkt. No. 96 at

   35 (citing Dkt. No. 96-9 at ¶ 84). Plaintiff contends that the designer would understand that

   manufacturers provide information on how the apparatuses should be installed, and that the ratio

   is that which the lighting apparatus is designed to provide when installed and used according to

   the manufacturer’s instructions, guidelines, and/or recommendations. Id.

                        2. Analysis

          The term “desired uniformity ratio” appear in Asserted Claim 4 of the ’410 Patent. The

   term “desired” is a term of degree, and although terms of degrees are not automatically indefinite,

   the Court finds that the intrinsic evidence here does not provide any standard of measure to

   determine the objective boundaries for what the term means. First, the term “desired” does not

   appear in the specification. Moreover, Plaintiff’s own expert opines that what is “desired” depends

   on the “manufacturer’s instructions, guidelines, and/or recommendations.” Dkt. No. 96-9 at ¶ 84.

   “Desired” in this context is similar to the disputed terms in Datamize and Interval Licensing that




                                              Page 54 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 55 of 56 PageID #: 1754




   were found to be indefinite.

          In Datamize, the disputed term was “aesthetically pleasing,” which was determined to be

   “a value judgment that inherently varies from person to person.” See Sonix, 844 F.3d at 1378

   (describing Datamize). In Interval Licensing, the disputed term was “in an unobtrusive manner

   that does not distract,” which was determined to implicate “a person’s individual focus,

   concentration, attentiveness, or similar mental state at a given moment, or even opinions, affecting

   what is or is not distracting.” See id. (describing Interval Licensing). Here, the term “desired”

   depends on an individual designer’s subjective decision, and thus, is indefinite.

          In addition, claim differentiation points to the subjectivity of this term. Claim 5 of the ’410

   Patent recites that the uniformity ratio must be 3:1. This means that the “desired” ratio recited in

   Claim 4 must be broader than the ideal 3:1 ratio described in the specification. See Karlin Tech.,

   Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999) (“[T]he common sense

   notion that different words or phrases used in separate claims are presumed to indicate that the

   claims have different meanings and scope.”) (citation omitted). However, nothing in the ’410

   Patent indicates whether any ratio above or below would be “desired.” Without any objective

   boundary to go by, the term “desired” is purely subjective because it is at the whim of the designer.

          Finally, the prosecution history provides no assistance for this term, and neither party cites

   to any portion of the prosecution record to support their positions. Accordingly, the Court finds

   that the term “desired uniformity ratio” is indefinite because the term, viewed in light of the

   specification, fails to “inform those skilled in the art about the scope of the invention with

   reasonable certainty.” Nautilus, 572 U.S. at 910. Finally, in reaching its conclusion, the Court has

   considered the extrinsic evidence submitted by the parties, and given it its proper weight in light

   of the intrinsic evidence.




                                              Page 55 of 56
Case 2:19-cv-00291-JRG-RSP Document 111 Filed 10/26/20 Page 56 of 56 PageID #: 1755




                            3. Court’s Construction

               For the reasons set forth above, the Court finds that the term “desired uniformity ratio” is

      indefinite for failing to inform, with reasonable certainty, those skilled in the art about the scope

      of the invention.
  .
                 V.       CONCLUSION

               The Court adopts the constructions set forth in this opinion for the disputed terms of the

      patents-in-suit. The parties are ordered to not refer to each other’s claim construction positions in

      the presence of the jury. Likewise, in the presence of the jury, the parties are ordered to refrain

      from mentioning any portion of this opinion, other than the actual definitions adopted by the Court.

      The Court’s reasoning in this order binds the testimony of any witnesses, and any reference to the

      claim construction proceedings is limited to informing the jury of the definitions adopted by the

      Court.
               SIGNED this 3rd day of January, 2012.
               SIGNED this 25th day of October, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                  Page 56 of 56
